Case 1:21-cv-00080-JAW Document 24 Filed 06/02/21 Page 1 of 3                     PageID #: 75




                            UNITED STATES DISTRICT COURT
                                    District of Maine


                                                  )
 WAYNE E. BOULIER, JR.,                           )   Docket No. 1:21-cv-00080-JAW
                Plaintiff                         )
                                                  )
 v.                                               )
                                                  )
 PENOBSCOT COUNTY JAIL                            )
 OVERSEERS AND ADMINISTRATION,                    )
 SHERIFF TROY MORTON, and RICHARD                 )
 CLUKEY,                                          )
            Defendants                            )


             ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANTS


       NOW COME Defendants Penobscot County Jail, Troy Morton, and Richard Clukey, by

and through undersigned counsel, and hereby respond to the allegations contained in Plaintiff’s

Complaint as follows:

                                 AFFIRMATIVE DEFENSES

       A. Plaintiff’s Complaint fails to state a cause of action upon which relief may be granted.

       B. Plaintiff has not suffered any compensable damages resulting from the claims alleged

in Plaintiff’s Complaint.

       C. Plaintiff’s damages, if any, were directly and proximately caused by the acts and/or

omissions of an individual and/or entity other than these Defendants.

       D.   Plaintiff’s damages, if any, were directly and proximately caused by a legally

sufficient superseding/intervening cause.

       E. Plaintiff has failed to mitigate his damages as required by law.

       F. These Defendants are entitled to qualified immunity.
Case 1:21-cv-00080-JAW Document 24 Filed 06/02/21 Page 2 of 3                    PageID #: 76




       G. Plaintiff’s claims are barred by provisions of the Prison Litigation Reform Act,

including but not limited to 42 U.S.C. § 1997e(a) and/or 42 U.S.C. § 1997e(e).

       H. Defendants are entitled to all immunities available under the Maine Tort Claims Act.

       I. The Penobscot County Jail and Penobscot County Sheriff’s Office are not entities that

can be sued.

                                           ANSWER

       1-5. Defendants deny each and every averment set forth in Paragraphs 1 through 5 of

Plaintiff’s Complaint.

       WHEREFORE, Defendants pray for judgment in their favor against Plaintiff, plus costs,

interest, and attorneys fees.


Dated: June 2, 2021                                  /s/ Peter T. Marchesi
                                                    Peter T. Marchesi, Esq.


                                                     /s/ Cassandra S. Shaffer
                                                    Cassandra S. Shaffer, Esq.

                                                    Wheeler & Arey, P.A.
                                                    Attorneys for Defendants
                                                    27 Temple Street
                                                    Waterville, ME 04901
Case 1:21-cv-00080-JAW Document 24 Filed 06/02/21 Page 3 of 3                      PageID #: 77




                            UNITED STATES DISTRICT COURT
                                    District of Maine


                                                    )
 WAYNE E. BOULIER, JR.,                             )    Docket No. 1:21-cv-00080-JAW
                Plaintiff                           )
                                                    )
 v.                                                 )
                                                    )
 PENOBSCOT COUNTY JAIL                              )
 OVERSEERS AND ADMINISTRATION,                      )
 SHERIFF TROY MORTON, and RICHARD                   )
 CLUKEY,                                            )
            Defendants                              )


                                CERTIFICATE OF SERVICE


       I, Peter T. Marchesi, hereby certify that:

       ●      Answer and Affirmative Defenses of Defendants

has been served this day on Plaintiff by filing with the Clerk of Court using the CM/ECF system
which will send notification of such filing(s) to the following:

              None

       Copies of the above documents have been provided to the Plaintiff via United States
Mail, postage prepaid, at the following address:

              Wayne Boulier
              Knox County Jail
              327 Park Street
              Rockland, ME 04841


Dated: June 2, 2021                                      /s/ Peter T. Marchesi
                                                        Peter T. Marchesi, Esq.
                                                        Wheeler & Arey, P.A.
                                                        Attorneys for Defendants
                                                        27 Temple Street
                                                        Waterville, ME 04901
